Citation Nr: 1144204	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-33 195	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome (PFS).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran (the appellant in this case) had active service from July 1976 to July 1980, and from August 1982 to June 1992.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2008 rating action that increased the rating of the Veteran's lumbosacral strain from 10 percent to 20 percent, and denied a rating in excess of 10 percent for right knee PFS.  The Veteran entered a notice of disagreement and perfected an appeal as to the ratings for these issues.  The Veteran requested a personal hearing before the Board to be held at the RO (Travel Board hearing). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. 


REMAND

In his September 2009 Substantive Appeal, the Veteran requested a Board personal hearing to be held at the RO (Travel Board hearing), specifying his address of record as c/o a Veterans Service Office in Newport, Oregon.  However, the July 2011 RO notice to the Veteran to appear for the hearing scheduled for a date in late August was erroneously sent to the previous address in South Beach, Oregon.  The notice letter was returned to VA by the Post Office as undeliverable, and the Veteran did not report for the hearing.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted to schedule the Veteran for another Travel Board hearing, with notice to report to be sent to his correct address of record.  

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:
 
At the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  The notice should be sent to the Veteran's correct address of record: c/o Veterans Service Office, 225 W. Olive Street, Newport, Oregon 97365.  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran and his representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

